Wright, J.,
concurring. I write separately to concur because I believe that the majority has, in its very appropriate concern for the humiliating *207experience DeAnna Fricker was forced to endure, lost sight of the narrow issue before this court. We must only determine whether Fricker presented evidence sufficient to withstand defendant’s motion for directed verdict. After determining that Fricker has met this burden, we should not assess the justification — or lack thereof — for this particular search "until the defendant has presented his evidence.
The United States Supreme Court has established a test of reasonableness for strip-search cases, requiring “a balancing of the need for the particular search against the invasion of personal rights that the search entails.” Bell v. Wolfish (1979), 441 U.S. 520, 559. Because of the nature of her unexpected arrest, her status as a temporary detainee and the nature of the underlying crime, Fricker presented sufficient evidence under the Bell test to require the defendant to justify the search.
Situations do occur in which such searches are justifiable. Courts should be mindful of the dangerous conditions that exist in detention facilities and the need for strong security measures. Block v. Rutherford (1984), 468 U.S._, 82 L. Ed. 2d 438; Bell, supra. Corrections officers have professional expertise in dealing with such situations and deference must be given to their decisions, as long as those decisions do not lead to improper invasions of personal rights. Block, supra; Bell, supra.
Without evidence in the record as to the nature of defendant’s strip-search policy and the justification for this particular search, I think it improper to speculate as to the existence of a violation of constitutional proportions.